Case 4:21-cr-06013-MKD ECF No. 18 _ filed 09/15/21 PagelD.44 Page 1of3

Report Date: September 15, 2021

PROB 12C
(6/16)
United States District Court Sg I
EASTERN DISTRICT OF WASHINGTON
for the
Sep 15, 2021
Eastern District of Washington SEAN F. MCAVOY, CLERK
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Zachary Troy Davis Case Number: 0980 4:21CR06013-MKD-1
Address of Offender: Pasco, Washington 99301

Name of Sentencing Judicial Officer: The Honorable David Nuffer, U.S. District Judge
Name of Supervising Judicial Officer: The Honorable Mary K. Dimke, U.S. Magistrate Judge

Date of Original Sentence: February 5, 2019

Original Offense:

Original Sentence:

Asst. U.S. Attorney:

Defense Attorney:

Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)

Prison - 24 months Type of Supervision: Supervised Release
TSR - 36 months

Matthew Alan Stone Date Supervision Commenced: July 17, 2020

Alex B. Hernandez, III Date Supervision Expires: July 16, 2023

 

To issue a warrant.

PETITIONING THE COURT

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number

Nature of Noncompliance
Preface, combined for brevity for violations 1 -3:

Mr. Davis commenced supervised release on July 17, 2020, in the District of Utah. He was
accepted for courtesy supervision in the Eastern District of Washington on August 28, 2020.
On August 28, 2020, his conditions of supervised release were reviewed with Mr. Davis
telephonically due to the COVID-19 pandemic. Mr. Davis verbally acknowledged an
understanding of his conditions, including the conditions noted below.

Mr. Davis had a substance abuse relapse and agreed to enter the Sobriety Treatment and
Education Program (STEP). His case was transferred into STEP on August 30, 2021.

Standard Condition #2: After initially reporting to the probation office, you will receive
instructions from the Court or the probation officer about how and when to report to the
probation officer, and you must report to the probation officer as instructed.

Supporting Evidence: Mr. Davis is considered in violation of his supervised release by
failing to report to the probation officer as directed on or about September 10, 2021.
Case 4:21-cr-06013-MKD ECF No. 18 _ filed 09/15/21 PagelD.45 Page 2of3

Prob12C

Re: Davis, Zachary Troy
September 15, 2021

Page 2

On September 9, 2021, Mr. Davis was contacted by his supervising probation officer, David
McCary, to discuss his treatment program with Merit Resource Services (Merit). Mr. Davis
provided information indicating he had not heard from Merit to start treatment.

Officer McCary contacted Merit on September 10, 2021, and the information provided
contradicted Mr. Davis’ assertions (addressed in violation 2). Officer McCary attempted to
re-contact Mr. Davis by phone that same day to discuss the issues. Mr. Davis did not answer
his call and a voice mail could not be left for him as the voice mailbox was full. Officer
McCary immediately followed up by sending Mr. Davis a text message instructing him to
call him before noon that same day. Mr. Davis failed to contact him as instructed.

On September 15, 2021, the undersigned officer attempted to contact Mr. Davis by telephone
to discuss his treatment program issues in preparation for the STEP meeting. The
undersigned officer was able to leave a voice mail message and instructed Mr. Davis to call
this officer as soon as possible on this same date to discuss STEP. As of this time, Mr.
Davis has not returned the call.

Special Condition #3:Y ou must participate in and successfully complete a substance-abuse
evaluation and/or treatment under a co-payment plan, as directed by the U.S. Probation
Office. During the course of treatment, you must not consume alcohol, nor frequent any
establishment where alcohol is the chief item of order.

Supporting Evidence: Mr. Davis is considered in violation of his supervised release by
failing to enter substance abuse treatment as required since on or about August 31, 2021.

On July 20, 2021, Mr. Davis admitted to his supervising probation officer relapsing with
methamphetamine and marijuana in July 2021. Mr. Davis agreed he would take steps to
address his addiction, to include increased reporting, getting an updated substance abuse
assessment at Merit, and considering entering STEP. He was referred to Merit on July 23,
2021; and entered STEP on August 30, 2021.

On September 9, 2021, Mr. Davis was contacted by Officer McCary to discuss his treatment
program with Merit. Mr. Davis informed Officer McCary that he had been waiting for 2
weeks for Merit to contact him, and he had not started treatment. Officer McCary instructed
Mr. Davis to contact Merit the next day to set up his intake appointment.

Officer McCary further contacted Merit on September 10, 2021, and was advised the
defendant missed his intake session on August 31, 2021. After the missed appointment,
Merit sent Mr. Davis a letter directing him to contact their office and reschedule the intake
appointment. To date, Mr. Davis has not contacted Merit as required.

Special Condition #2: You must submit to drug/alcohol testing as directed by the U.S.
Probation Office.

Supporting Evidence: Mr. Davis is considered in violation of his supervised release by
failing to report for drug testing as required on September 10 and 13, 2021.

Mr. Davis was initially referred to Merit for drug testing on October 8, 2020. He was
directed to call Merit’s drug testing line daily and to report to their office for drug testing
when the color gold was called. Mr. Davis was subsequently transferred into STEP, and on
Case 4:21-cr-06013-MKD ECF No. 18 _ filed 09/15/21 PagelD.46 Page 3 of 3

Prob12C

Re: Davis, Zachary Troy
September 15, 2021

Page 3

September 9, 2021, he was notified he would be switched to the color white starting
September 10, 2021.

Merit sent notices to the probation office advising that Mr. Davis did not attend drug testing
on September 10 and 13, 2021, when the color white was called. Attempts to contact Mr.
Davis to discuss the missed tests have been unsuccessful as Mr. Davis has not contacted the
probation office as instructed.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear

to answer to the allegation(s) contained in this petition.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: September 15, 2021

 

s/SanJuanita B. Coronado

 

SanJuanita B. Coronado
Supervisory U.S. Probation Officer

 

THE COURT ORDERS

[ ] No Action

[ X]_ The Issuance of a Warrant
[ ]

[ ]

The Issuance of a Summons ”
Other Mm "| k Drm te anil

X Defendant to appear before the magistrate judge.

 

Signature of Judicial Officer
9/15/2021

 

Date
